EXHIBIT 10.1

 

Amendment No. 2

to the

Employment Agreement

between

X-Rite, Incorporated and Michael C. Ferrara

 

This Amendment No. 2 is entered into this January 30, 2006, to amend certain
provisions of the Employment Agreement, dated September 30, 2003 (the
“Employment Agreement”), between X-Rite, Incorporated (“X-Rite”) and Michael C.
Ferrara (“Executive”), as amended pursuant to an Amendment No. 1 dated
October 3, 2005. Except as expressly provided in this Amendment, the Employment
Agreement remains unchanged and in full force and effect.

 

X-Rite and Executive hereby agree that the Employment Agreement is amended as
follows:

 

1. Section 4 of the Employment Agreement is amended to add the following
language at the end thereof:

 

“Notwithstanding the preceding provisions of this Section 4, the parties
acknowledge that X-Rite may terminate Executive’s role and/or duties as the
Chief Executive Officer of X-Rite at any time prior to December 31, 2008, other
than as a result of Executive’s death, Disability or for Cause (as defined
herein), by giving written notice to Executive of the effective date of the
termination (a “CEO Transition”). Following a CEO Transition, Executive shall
cooperate fully in the transition of his responsibilities and duties as directed
by the Board of Directors of X-Rite, and promptly resign from any position as a
member of the Board of Directors of X-Rite and any of its subsidiaries.
Following a CEO Transition, Executive shall, upon the reasonable request of the
Board of Directors of X-Rite, provide to X-Rite consulting services during any
period during which Executive receives compensation pursuant to this Section 4.
Following a CEO Transition through December 31, 2008 (subject to termination for
death, Disability or Cause as provided in this Agreement), Executive shall
continue to receive the annual salary, annual bonuses and other fringe benefits
as provided under this Agreement to which he would have been entitled had his
role and/or duties as the Chief Executive Officer of X-Rite not been changed.”

 

2. Section 7.d. of the Employment Agreement is amended to delete the period at
the end of subsection (vi) thereof and replace it with “; or” and to add the
following language at the end thereof:

 

“(vii) the occurrence of a CEO Transition.”



--------------------------------------------------------------------------------

In witness whereof, X-Rite has caused this Amendment to be executed by a duly
authorized corporate officer and Executive has executed this Agreement as of the
date and year first above written.

 

X-RITE, INCORPORATED BY:   /s/    Mary E. Chowning     Mary E. Chowning, CFO

/s/    Michael C. Ferrara

--------------------------------------------------------------------------------

Michael C. Ferrara